DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

  POLARIS CAPITAL AND INVESTMENTS LLC, a Florida Limited Liability Company,

                                   Appellant,

                                       v.

    WILMINGTON TRUST, NA, SUCCESSOR TRUSTEE TO CITIBANK NA, AS
TRUSTEE ON BEHALF OF THE REGISTERED HOLDERS OF BEAR STERNS ASSET
   BACKED SECURITIES I TRUST 2006-HE3, ASSET-BACKED CERTIFICATES,
  SERIES 2006-HE3, DARRYL G. MITCHELL a/k/a DARRYL MITCHELL, CHASE
  BANK USA, NA f/k/a CHASE MANHATTEN BANK, USA N.A., NAUTICA SOUND
    HOMEOWNERS ASSOCIATION, INC., UNKNOWN TENANT #1 n/k/a SATH
  WASHINGTON a/k/a SATH BERONQUE WASHINGTON, COASTAL SCREEN &
  RAIL, LLC, ANY AND ALL UNKNOWN PARTIES CLAIMING BY, THROUGH,
UNDER AND AGAINST THE NAMED INDIVIDUAL DEFENDANT(S) WHO ARE NOT
 KNOWN TO BE DEAD OR ALIVE, WHETHER UNKNOWN PARTIES MAY CLAIM
     AN INTEREST AS SPOUSES, HEIRS, DEVISES, GRANTEES, OR OTHER
                             CLAIMANTS ,

                                No. 4D18-2408

                            [February 27, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie R. Goodman, Judge; L.T. Case No.
502015CA012329XXXXMB.

   Rachel M. Coe of Polaris Legal Group, Pompano Beach, for appellant.

   Allison Morat of Bitman O'Brien & Morat, PLLC, Lake Mary, for Appellee
Wilmington Trust, NA.

PER CURIAM.

   Affirmed.

CONNER and FORST, JJ., and GILLESPIE, KENNETH D., Associate Judge,
concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.